Citation Nr: 1132629	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for left foot radiculopathy associated with a lumbar spine disability.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to January 1993, April 2003 to August 2003, and October 2003 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) for the Roanoke, Virginia RO.

During the course of the appeal, on two separate occasions, the RO granted a temporary 100 percent disability rating based on convalescence following the Veteran's two surgeries on his right knee.  However, as higher disability ratings are available for the Veteran's right knee disability both before and after each convalescent period, the claim for a higher disability rating for the right knee disability remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), which holds that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  However, in this case, the Veteran indicated in a July 2009 statement that he specifically was not filing a claim for a TDIU.  He remarked that it was never his intent to file for a TDIU.  Thus, a remand for consideration of entitlement to a TDIU is not necessary.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's lumbar spine disability is manifest by objective observation of forward flexion of 60 degrees or greater with consideration of pain.
2.  Throughout the period of appeal, the Veteran's left foot radiculopathy is manifest by no more than mild symptoms.

3.  Throughout the period pertinent to the appeal, the Veteran's right knee disability is manifest by subjective complaints of pain and weakness without incapacitating episodes, flexion to 130 degrees, and full extension, with consideration of pain, but without recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2010).

2.  The criteria for a disability rating in excess of 10 percent for left foot radiculopathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the June 2007 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations-General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Lumbar Spine Disability

Effective September 26, 2003 (prior to the filing of the Veteran's claim in November 2006) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

An X-ray taken of the Veteran's spine at a VA facility in February 2006 revealed minimal facet degenerative changes at the L5-S1 level.  A VA outpatient record from February 2006 indicates that the Veteran had chronic low back pain aggravated by squatting, leaning, or sitting too long.

In December 2006, the Veteran remarked that his back problems had worsened, and there were times that he had missed work due to his problems.

On VA examination in January 2007, the Veteran reported treating his back with physical therapy and Motrin.  The examiner noted that there was no history of urinary incontinence, urinary urgency or retention, fecal incontinence, obstipation, erectile dysfunction, falls, unsteadiness, visual dysfunction, or dizziness.  However, there was a history of nocturia, paresthesias, and left leg weakness.  The Veteran complained of daily dull aching pain in his back.  Flare-ups were said to occur every two to three weeks due to overuse.  It was further noted that the Veteran occasionally had to leave work.  

The examiner observed spasm and pain with motion, but no atrophy, guarding, tenderness, or weakness.  The Veteran's posture, head position, and gait were observed to be normal.  Forward flexion of the thoracolumbar spine was to 70 degrees with pain.  Extension was to 30 degrees with pain.  Lateral flexion was to 30 degrees bilaterally.  Lateral rotation was to 30 degrees bilaterally.  No additional loss of motion was noted on repetitive use.  It was noted that the Veteran had lost about one-and-a-half weeks of work over the previous year due to his spine disability.  The examiner opined that the spine disability caused significant effects on the Veteran's occupation in that it caused increased absenteeism.

In October 2007, the Veteran remarked that he had degenerative disc disease.  He said that he had a difficult time lifting his child because of his back problems.

In his April 2008 VA form 9, the Veteran remarked that he still experienced lower back pain.  He added that he had to discontinue his use of ibuprofen due to a stomach ulcer.

On VA examination in June 2008, the examiner remarked that there was no history of urinary incontinence, urgency, retention, or frequency.  There was no history of nocturia, fecal incontinence, obstipation, or erectile dysfunction.  However, there was a history of numbness and paresthesias.  The Veteran reported stiffness, weakness, spasms, and pain that would radiate to the left leg.  The examiner indicated that there were no flare-ups or incapacitating episodes.  No ankylosis was found.  The sensory test was normal to vibration, pain, light touch, and position sense.  Forward flexion was to 90 degrees.  Extension was to 30 degrees.  Left and right lateral flexion was to 30 degrees.  Left and right lateral rotation was to 30 degrees.  The examiner indicated that there was objective evidence of pain but no additional limitation of motion following repetitive movement.  The examiner opined that there was radiographic evidence of minimal degenerative changes to the lumbar spine with no impact on range of motion or spine function.

The Veteran remarked in January 2009 that the prior VA examination did not show how much his back hurt after a full day of working or after squatting down.

On VA examination in January 2010, the Veteran said he had pain upon squatting, bending over, and lifting at work.  The examiner noted no history of urinary incontinence, urgency, retention, or frequency.  There was a history of nocturia.  There was no fecal incontinence, obstipation, erectile dysfunction, numbness, or paresthesias.  Stiffness, spasms, and pain were reported.  The Veteran reported severe flare-ups every one to two months.  The examiner noted that there were no incapacitating episodes.  No ankylosis was found.  Forward flexion of the lumbar spine was to 90 degrees.  Extension was to 30 degrees.  Left and right lateral flexion was to 30 degrees.  Left and right lateral rotation was to 30 degrees.  There was objective evidence of pain but no additional limitation of motion after repetitious motion.  It was noted that the Veteran had missed two days of work during the previous year due to back pain.  The examiner indicated that the Veteran's back symptoms had a significant effect on his occupation, as they caused increased absenteeism.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has been limited primarily to 90 degrees of forward flexion and 220 degrees of combined range of motion.  In June 2008 and January 2010, VA examiners observed forward flexion to 90 degrees.  These findings warrant a noncompensable rating under the General Formula.  Although a VA examiner recorded forward flexion reading of 70 degrees in January 2007, this represents a single isolated finding and not a sustained period of increased symptomatology.

However, the Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  The Board observes that, given the Veteran's painful-albeit, noncompensable-lumbar spine motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment other than his left foot radiculopathy, which is discussed below.  Because there has been no objective evidence of neurological impairment attributable to the low back disability other than the left foot radiculopathy, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Although the revised criteria sets forth a Formula for Rating Intevertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS or incapacitating episodes at any time pertinent to the current claim for increase.


Left Foot Radiculopathy

In this case, the 10 percent disability rating for left foot radiculopathy has been assigned under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under that diagnostic code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA podiatry records from March and August 2006 indicate that the Veteran had bilateral foot pain.  It was noted that the Veteran was on his feet 12 hours a day.  The Veteran complained that his left foot would become numb if he was on it for long periods of time.  The podiatrist indicated that the Veteran had a decreased medial arch in his left foot.  The diagnosis given was pronation, pes planus, and radiculopathy.

In December 2006, The Veteran remarked that his left foot problems had worsened, and there were times that he had missed work due to his problems.

On VA examination in January 2007, the Veteran reported pain in his left leg and foot.  A sensory examination of the lower extremities was normal to vibration, light touch, and position sense.  Pinprick sensation was impaired on the left.  The examiner opined that the left foot radiculopathy had no significant effects on the Veteran's usual occupation.  The examiner further opined that the Veteran's bilateral foot pain was not likely due to radiculopathy but was most likely due to pes planus and a leg length discrepancy.

In October 2007, the Veteran reported that his left foot problems had increased.  He indicated that his shoe inserts did not help.

In his April 2008 VA form 9, the Veteran remarked that his left foot pain continued.

On VA examination in June 2008, the Veteran reported numbness, paresthesias, and shooting pain at the bottom of his left foot.  The examiner indicated that the nerves were affected at L2, 3, 4, 5, and S1.  There were no functional motor impairments of the left lower extremity.  The sensory examination yielded normal results to vibration, pain, light touch, and position sense on the left lower extremity.  No muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements were observed.  The examiner opined that it was an unremarkable bilateral foot examination.  The examiner further remarked that a nerve conduction study was normal, and there was no electrophysiologic evidence to support left lumbosacral radiculopathy.

On VA examination in January 2010, the Veteran reported that he had modified his activities.  He no longer would go running.  It was noted that his symptoms had subsided.  The examiner indicated that the Veteran's symptoms originated from the sciatic nerve.  The sensory function testing yielded normal results to vibration, pain, light touch, and position.  After reviewing a nerve conduction study, the examiner concluded that the Veteran had sciatic nerve pain with no significant effects on his occupation.  The examiner specified that the Veteran was having significant pain and numbness in his left foot when he was running during physical training while on duty in the military; however, as the Veteran had completely stopped running, he was now asymptomatic.

As an initial matter, the Board recognizes that the Veteran has multiple documented foot problems.  For example, VA podiatrists indicated in March and August 2006 that the Veteran had a decreased medial arch in his left foot and pes planus.  Additionally, the Veteran's legs are not the same length.  However service connection is not in effect for a decreased medial arch, pes planus, or for a leg length discrepancy; service connection is only in effect for left food radiculopathy.  Thus, within this analysis, only the symptoms attributable to radiculopathy or that cannot be separated from the radiculopathy symptoms will be considered.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for any higher rating for left foot radiculopathy have not been met or approximated.

The medical evidence reflects that the Veteran's service connected left foot radiculopathy has caused disability comparable to no more than mild incomplete paralysis of the sciatic nerve, manifested by pain, but with no loss of muscle mass, strength, or function attributed to this service-connected disability.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, only sensory impairment was noted on the January 2007 neurological examination report, and subsequent nerve conduction studies revealed no evidence of radiculopathy.  In fact, the January 2010 VA examiner indicated that the Veteran's left foot radiculopathy was now asymptomatic.  Accordingly, a higher rating is not warranted as the Veteran's symptoms, albeit painful, are wholly sensory and best described as mild.  See 38 C.F.R. § 4.124a, note prior to the rating schedule for disease of the peripheral nerves.

Here, the Veteran has had medical training.  He has been employed as an emergency room technician and a respiratory therapist.  He is competent to testify as to symptoms he is able to observe, and thus, his statements regarding the pain that he experiences are considered competent evidence.  However, in this particular case, the Diagnostic Codes used to evaluate the Veteran's disorder concerns differentiating between wholly sensory symptoms and actual nerve paralysis.  According to the evidence of record, the Veteran has not explicitly claimed that he experiences sciatic nerve paralysis, and to whatever extent his statements may imply that he experiences sciatic nerve paralysis, it is not clear what test studies he bases his opinion on.  The only nerve conduction studies of record yielded normal results.  Thus, in this particular situation, to whatever extent the Veteran may assert that his symptoms are not wholly sensory and/or involve actual nerve paralysis, the Veteran's statements are outweighed by the nerve conduction studies of record, which reveal no evidence of radiculopathy.


Right Knee Disability

The Veteran's right knee disability has been evaluated under Diagnostic Code 5260, for limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In December 2006, The Veteran remarked that his right knee problems had worsened, and there were times that he had missed work due to his problems.

On VA examination in January 2007, the Veteran reported that he treated his right knee with ibuprofen and Tramadol.  The examiner found no right knee deformity or instability.  However, the Veteran experienced pain, stiffness, weakness, incoordination, and swelling.  No episodes of dislocation, subluxation, locking, effusions, or inflammation were reported.  The Veteran indicated that he experienced severe flare-ups every two to three weeks.

The examiner observed no evidence of abnormal weight bearing or loss of a bone.  The examiner found moderate crepitus and mild pain with flexion.  No clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons, or other knee abnormalities were noted.  Right knee flexion was to 135 degrees with pain at 130 degrees.  Extension was to 0 degrees without pain.  No additional loss of motion on repetitive use was found.  No ankylosis was noted.  An X-ray revealed minimal degenerative spurring of the tibial spine but no evidence of fracture or dislocation.  It was further noted that the Veteran had lost about four to six days of work during the previous 12 months due to his right knee symptoms.  The examiner opined that there were significant effects on the Veterans usual occupation, as his absenteeism was increased.

An MRI taken in July 2007 revealed mild degeneral thinning and a lateral meniscal tear.

In August 2007, a VA orthopedist indicated that the Veteran's right knee had a full range of motion.  Tenderness and pain were noted.  The orthopedist indicated that there was no instability.  A Kenalog injection was recommended.  An October 2007 outpatient record indicates that the Veteran had right knee pain.  The note further reflects that the Veteran's right knee had a full range of motion.

In October 2007, the Veteran remarked that he had increased pain and immobility in his right knee.

In January 2008, the Veteran underwent a resection of the patellar plica of his right knee.  A January 2008 follow-up record reflects that the range of motion was to 50 degrees with no instability.  In February 2008, a VA orthopedist wrote that the Veteran's range of motion was from 0 to 110 degrees with no gross instability.  It was further noted that there was no varus to valgus instability.

In his April 2008 VA form 9, the Veteran remarked that ascending and descending steps was painful.  He said that he experienced occasional swelling and tenderness, and he could no longer run or take long walks.

On VA examination in April 2008, the Veteran reported that he used a brace on his right knee.  The examiner noted that the right knee had pain, stiffness, weakness, and would give way.  There was no instability, decreased speed of joint motion, dislocation, or subluxation.  No flare-ups were noted.  No crepitation, clicks, snaps, grinding, or other abnormalities were noted.  Right knee flexion was to 140 degrees.  Extension was to 0 degrees.  Repetitive motion caused pain but no additional limitation of motion.  There was no ankylosis.  The examiner found radiographic evidence of degenerative changes to the right knee with no impact on range of motion or function of the right knee joint.

A VA orthopedic note from July 2008 reflects that the Veteran had a locking sensation in his right knee and pain aggravated with flexing and kneeling.  A follow-up record from January 2009 reflects that the Veteran had no instability or loss of range of motion.

The Veteran remarked in January 2009 that the prior VA examination did not show how colder weather caused his knee to hurt and made him limp.

A VA orthopedic record from March 2009 indicates that the Veteran had tenderness and pain but no varus/valgus instability.  The examiner found a full range of motion of the right knee without an effusion.  Another follow-up record from April 2009 shows that the Veteran complained of right knee pain.  The examiner found no varus/valgus instability or effusion.  The range of motion was full.  In May 2009, a VA orthopedist observed tenderness but no varus or valgus instability.

In June 2009, the Veteran underwent a right knee arthroscopy with a resection of the patellar plica.

A June 2009 surgery follow-up record reflects that the Veteran's right knee range of motion was from 0 to 90 degrees with no instability.  Another follow-up record from July 2009 reflects that the Veteran had no instability or decrease in range of motion.

On VA examination in January 2010, the Veteran reported wearing a right knee brace every day.  The examiner indicated that the Veteran experienced pain, stiffness, weakness, locking episodes, and instability.  However, deformity and giving way were not found.  It was noted that the Veteran experienced severe flare-ups every one to two months, but it was further noted that the flares created no additional functional impairment.  Later in the examination report, the examiner indicated that there was no instability, crepitation, clicks or snaps, or meniscus abnormality.  Subpatellar tenderness was observed.  Right knee flexion was to 130 degrees.  Extension was to 0 degrees.  There was objective evidence of pain but no additional limitation of motion after multiple repetitions.  It was further noted that the Veteran was employed and lost one month of work during the prior year due to his knee surgery.

As an initial matter, the Board recognizes that total disability evaluations based on convalescence have been assigned for the periods following the Veteran's two right knee surgeries during the period of this appeal.  This analysis will focus on the Veteran's symptoms during the periods not covered by the total convalescent rating.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 10 percent under DC 5260 or DC 5261.  During the time period relevant to this appeal, the evidence reflects that right knee flexion was limited, at worst, to 130 degrees.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  Although more restrictive flexion findings of 110 degrees, 90 degrees, and 50 degrees are of record, each of those measurements are from times when the Veteran was in receipt of his total convalescent disability rating.

The Board points out that during the time period relevant to this appeal, there has been no evidence of limitation of extension of the right knee.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has alternatively considered whether a higher rating is assignable on the basis of recurrent subluxation or lateral instability.

Under DC 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

However, based on the objective findings, the Board concludes that there is no basis for assignment of a separate rating under DC 5257.  Despite the Veteran's complaints of instability, there has only been one piece of objective evidence which indicates instability in the right knee.  Within the January 2010 VA examination report, the examiner indicated that the Veteran experienced instability of the right knee.  However, later within the same report, the examiner indicated that the Veteran did not experience instability of his right knee.  As the January 2010 VA examination report indicates that the Veteran both does and does not experience instability, the Board finds that it neither weighs for nor against the claim for an additional rating based on instability.  However, VA medical records from January 2007, August 2007, October 2007, February 2008, April 2008, January 2009, March 2009, April 2009, May 2009, June 2009, and July 2009 all indicate that no instability was present in the Veteran's right knee.  The Board finds that the VA medical reports outweigh the Veteran's contentions as the VA examination reports were created by objective medical personnel impartially reporting the results of a medical examination.  Concerning the Veteran's statements, the Board recognizes that that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that there is no basis for a separate rating for instability as the VA medical reports outweigh the Veteran's contentions.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Conclusion

The Board has also carefully considered the Veteran's contentions that his lumbar spine, left foot radiculopathy, and right knee disabilities interfere with his employment.  However, pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.

However, in light of the Veteran's contentions, consideration has been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for a staged disability rating of any of the disabilities considered in this appeal, pursuant to Hart, and that the claims for increased ratings must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.



ORDER

A disability rating in excess of 10 percent for a lumbar spine disability is denied.

A disability rating in excess of 10 percent for left foot radiculopathy associated with a lumbar spine disability is denied.

A disability rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans ffairs


